                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        GREEN BAY DIVISION

FARRAH MARQUETTE,


             Plaintiffs,                      CASE NO. 19-cv-976

      v.

OSHKOSH DEFENSE, LLC,

             Defendant.


                           CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing documents were
filed using the CM/ECF system today and served a true and correct copy of the
documents on the following parties by way personal service:

Oshkosh Defense, LLC
c/o Registered Agent: CT Corporation System
301 S. Bedford St., Suite 1,
Madison, Wisconsin 53703


Dated this 9th day of July, 2019.

                                       Respectfully submitted,

                                       HAWKS QUINDEL S.C.
                                       Attorneys for Plaintiff


                                    By: s/ Summer H. Murshid
                                       Summer H. Murshid
                                       SBN 1075404
                                       John Leppanen
                                       SBN 1093787




       Case 1:19-cv-00976-WCG Filed 07/09/19 Page 1 of 2 Document 2-1
                            Hawks Quindel S.C.
                            222 East Erie Street
                            Suite 210
                            P.O. Box 442
                            Milwaukee, WI 53201-0442
                            Telephone: (414) 271-8650
                            Fax: (414) 271-8442
                            Email(s):    smurshid@hq-law.com
                                         jleppanen@hq-law.com




Case 1:19-cv-00976-WCG Filed 07/09/19 Page 2 of 2 Document 2-1
